DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the amendment filed on 3/3/2022.
Claims 17-20 are new.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Response to Arguments
Rejection of Claims under 35 USC 103
Applicant’s Response:
	Applicant submits that the cited references fail to teach the newly added limitations of:
•	“least one processor configured to: 

Examiner’s Response:
Applicant’s arguments with respect to claims 1, 6 and 11 have been considered but are moot because the arguments are directed to amended subject matter properly addressed with the newly cited reference of Ricci et al. (US 20130145482 A1).
The combination of Ricci et al. (US 20130145482 A1) and further in view of Crisp (US 9298569 B1) teaches the language of the independent claims.


All remaining arguments are now moot in regards to the new rejection.

	

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10-13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. (US 20130145482 A1) and further in view of Crisp (US 9298569 B1).

As to claim 1, Ricci et al. teaches a communication device provided in a vehicle, the communication device comprising: at least one processor configured to: establish communication by a packet communication method in a case where the communication device is activated normally when activating the communication device (See ¶¶ [0258], [0260], [0261], [0368], Figs. 5 & 8,  Teaches that selects a network compatible with the type and/or required format of the signal, such as one or more of local wired network 808, local wireless network 812, and/or the internet 816, to deliver the signal to a selected local or remote endpoint. The selection is based on one or more factors, including a type, urgency, importance and/or requirements of the signal (e.g., whether the signal contains an urgent flag or other urgency indicator, a source of the signal (such as from an on-board sensor or sensor monitor, a critical component, a non-critical component, and the like), a type of signal payload (such as whether the signal contains multimedia), an operational status (e.g., operational or nonoperational) of each of the compatible networks, an operational status of an intermediate node on the compatible networks. When the signal is to be transmitted over the Internet 816, the signal payload and/or signal itself would generally be packaged (such as by a protocol stack) in a header and trailer in accordance with TCP/IP suite of protocols. The properly configured or formatted signal is then transmitted over the selected compatible network. It should be appreciated, that the components of the system can be combined in to one or more devices, such as a vehicle computer system, or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network.);
and transmit, to a predetermined server device, by a circuit-switched communication method (See ¶¶ [0258], [0259], [0261], [0368], Figs. 5 & 8,  Teaches that selects a network compatible with the type and/or required format of the signal, such as one or more of local wired network 808, local wireless network 812, and/or the internet 816, to deliver the signal to a selected local or remote endpoint. The selection is based on one or more factors, including a type, urgency, importance and/or requirements of the signal (e.g., whether the signal contains an urgent flag or other urgency indicator, a source of the signal (such as from an on-board sensor or sensor monitor, a critical component, a non-critical component, and the like), a type of signal payload (such as whether the signal contains multimedia), an operational status (e.g., operational or nonoperational) of each of the compatible networks, an operational status of an intermediate node on the compatible networks. Such a signal would more typically be transmitted by a local wireless network 812 (e.g., by Bluetooth™ or WiFi™ or a “hot spot”). The properly configured or formatted signal is then transmitted over the selected compatible network. It should be appreciated, that the components of the system can be combined in to one or more devices, such as a vehicle computer system, or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network.). 
However, it does not expressly teach notification information for providing a notification that a failure has occurred in the communication device in a case where the communication device is reactivated when activating the communication device.
Crisp, from analogous art, teaches notification information for providing a notification that a failure has occurred in the communication device in a case where the communication device is reactivated when activating the communication device (See Col. 4 Ln. 56, Col. 5 Ln. 30, Col. 4 Ln. 47, Col. 5 Ln. 57, Teaches that the process 400 begins at stage 405 when a processor exception or other unanticipated failure is detected. At stage 420, the CPE device restarts. Finally, at stage 430, the CPE device automatically transmits the logs to the central server and clears the failure flag register. The logs can be automatically transmitted to the central server (the predetermined location)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Crisp into Ricci et al. to analyze and resolve problems with the broadband communications devices.
One of ordinary skill in the art would have been motivated because it allows one to analyze and resolve problems with the broadband communications devices (See Crisp Abstract).

As to claim 2, the combination of Ricci et al. and Crisp teaches the device according to claim 1 above. However, it does not expressly teach wherein the at least one processor is configured to transmit, to the predetermined server device, the notification information by the circuit-switched communication method in a case where the communication device is repeatedly reactivated a predetermined number of times or more when activating the communication device.
Crisp, from analogous art, teaches wherein the at least one processor is configured to transmit, to the predetermined server device, the notification information by the circuit-switched communication method in a case where the communication device is repeatedly reactivated a predetermined number of times or more when activating the communication device (See Col. 4 Ln. 56, Col. 5 Ln. 30, Col. 4 Ln. 47, Col. 5 Ln. 57, Teaches that the process 400 begins at stage 405 when a processor exception or other unanticipated failure is detected. At stage 420, the CPE device restarts. Finally, at stage 430, the CPE device automatically transmits the logs to the central server and clears the failure flag register. The logs can be automatically transmitted to the central server (the predetermined location)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Crisp into the combination of Ricci et al. and Crisp to analyze and resolve problems with the broadband communications devices.
One of ordinary skill in the art would have been motivated because it allows one to analyze and resolve problems with the broadband communications devices (See Crisp Abstract).

As to claim 3, the combination of Ricci et al. and Crisp teaches the device according to claim 1 above. Ricci et al. further teaches wherein the at least one processor is configured to: before transmitting the notification information by the circuit-switched communication method, transmit, to the predetermined server device, the notification information by the packet communication method in the case where the communication device is reactivated when activating the communication device (See ¶¶ [0258], [0259], [0260], [0261], [0368], Figs. 5 & 8,  Teaches that selects a network compatible with the type and/or required format of the signal, such as one or more of local wired network 808, local wireless network 812, and/or the internet 816, to deliver the signal to a selected local or remote endpoint. The selection is based on one or more factors, including a type, urgency, importance and/or requirements of the signal (e.g., whether the signal contains an urgent flag or other urgency indicator, a source of the signal (such as from an on-board sensor or sensor monitor, a critical component, a non-critical component, and the like), a type of signal payload (such as whether the signal contains multimedia), transmission and/or bandwidth requirements for the signal (e.g., requisite maximum latency, packet loss, jitter, and/or transmission rate, transport protocol, quality of service, and the like)), an operational status (e.g., operational or nonoperational) of each of the compatible networks, an operational status of an intermediate node on the compatible networks, a signal/noise ratio over each of the compatible networks, available and/or unavailable bandwidth for each of the compatible networks, current compatible network performance parameters (e.g., packet drop, latency, jitter, throughput, quality of service, and the like), and other factors influencing signal quality, reliability, and/or transmission speed. Such a signal would more typically be transmitted by a local wireless network 812 (e.g., by Bluetooth™ or WiFi™ or a “hot spot”). When the signal is to be transmitted over the Internet 816, the signal payload and/or signal itself would generally be packaged (such as by a protocol stack) in a header and trailer in accordance with TCP/IP suite of protocols. The properly configured or formatted signal is then transmitted over the selected compatible network. It should be appreciated, that the components of the system can be combined in to one or more devices, such as a vehicle computer system, or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network.), 
and not transmit the notification information by the circuit-switched communication method in a case where the notification information is successfully transmitted by the packet communication method (See ¶¶ [0258], [0260], [0261], [0368], Figs. 5 & 8,  Teaches that selects a network compatible with the type and/or required format of the signal, such as one or more of local wired network 808, local wireless network 812, and/or the internet 816, to deliver the signal to a selected local or remote endpoint. The selection is based on one or more factors, including a type, urgency, importance and/or requirements of the signal (e.g., whether the signal contains an urgent flag or other urgency indicator, a source of the signal (such as from an on-board sensor or sensor monitor, a critical component, a non-critical component, and the like), a type of signal payload (such as whether the signal contains multimedia), an operational status (e.g., operational or nonoperational) of each of the compatible networks, an operational status of an intermediate node on the compatible networks. When the signal is to be transmitted over the Internet 816, the signal payload and/or signal itself would generally be packaged (such as by a protocol stack) in a header and trailer in accordance with TCP/IP suite of protocols. The properly configured or formatted signal is then transmitted over the selected compatible network. It should be appreciated, that the components of the system can be combined in to one or more devices, such as a vehicle computer system, or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network). 

As to claim 5, the combination of Ricci et al. and Crisp teaches the device according to claim 1 above. However, it does not expressly teach wherein the notification information includes error information for identifying a cause of the failure that has occurred in the communication device.
Crisp, from analogous art, teaches wherein the notification information includes error information for identifying a cause of the failure that has occurred in the communication device (See Col. 4 Ln. 66, Teaches that at stage 410, configuration and diagnostic data logs are processed and stored in NVM for retrieval following restart. The processing occurs, for example, using a CPE device processor (e.g., processor 220 of FIG. 2) to gather and assemble configuration and diagnostic data (e.g., configuration and diagnostic data 230 of FIG. 2) into logs stored into a data store (e.g., data store 240.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Crisp into the combination of Ricci et al. and Crisp to analyze and resolve problems with the broadband communications devices.
One of ordinary skill in the art would have been motivated because it allows one to analyze and resolve problems with the broadband communications devices (See Crisp Abstract).

As to claim 6, Ricci et al. teaches n information processing method executed by a communication device provided in a vehicle, the information processing method comprising: establishing communication by a packet communication method in a case where the communication device is activated normally when activating the communication device (See ¶¶ [0258], [0260], [0261], [0368], Figs. 5 & 8,  Teaches that selects a network compatible with the type and/or required format of the signal, such as one or more of local wired network 808, local wireless network 812, and/or the internet 816, to deliver the signal to a selected local or remote endpoint. The selection is based on one or more factors, including a type, urgency, importance and/or requirements of the signal (e.g., whether the signal contains an urgent flag or other urgency indicator, a source of the signal (such as from an on-board sensor or sensor monitor, a critical component, a non-critical component, and the like), a type of signal payload (such as whether the signal contains multimedia), an operational status (e.g., operational or nonoperational) of each of the compatible networks, an operational status of an intermediate node on the compatible networks. When the signal is to be transmitted over the Internet 816, the signal payload and/or signal itself would generally be packaged (such as by a protocol stack) in a header and trailer in accordance with TCP/IP suite of protocols. The properly configured or formatted signal is then transmitted over the selected compatible network. It should be appreciated, that the components of the system can be combined in to one or more devices, such as a vehicle computer system, or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network.);
and transmitting, to a predetermined server device, by a circuit-switched communication method (See ¶¶ [0258], [0259], [0261], [0368], Figs. 5 & 8,  Teaches that selects a network compatible with the type and/or required format of the signal, such as one or more of local wired network 808, local wireless network 812, and/or the internet 816, to deliver the signal to a selected local or remote endpoint. The selection is based on one or more factors, including a type, urgency, importance and/or requirements of the signal (e.g., whether the signal contains an urgent flag or other urgency indicator, a source of the signal (such as from an on-board sensor or sensor monitor, a critical component, a non-critical component, and the like), a type of signal payload (such as whether the signal contains multimedia), an operational status (e.g., operational or nonoperational) of each of the compatible networks, an operational status of an intermediate node on the compatible networks. Such a signal would more typically be transmitted by a local wireless network 812 (e.g., by Bluetooth™ or WiFi™ or a “hot spot”). The properly configured or formatted signal is then transmitted over the selected compatible network. It should be appreciated, that the components of the system can be combined in to one or more devices, such as a vehicle computer system, or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network.). 
However, it does not expressly teach notification information for providing a notification that a failure has occurred in the communication device in a case where the communication device is reactivated when activating the communication device.
Crisp, from analogous art, teaches notification information for providing a notification that a failure has occurred in the communication device in a case where the communication device is reactivated when activating the communication device (See Col. 4 Ln. 56, Col. 5 Ln. 30, Col. 4 Ln. 47, Col. 5 Ln. 57, Teaches that the process 400 begins at stage 405 when a processor exception or other unanticipated failure is detected. At stage 420, the CPE device restarts. Finally, at stage 430, the CPE device automatically transmits the logs to the central server and clears the failure flag register. The logs can be automatically transmitted to the central server (the predetermined location)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Crisp into Ricci et al. to analyze and resolve problems with the broadband communications devices.
One of ordinary skill in the art would have been motivated because it allows one to analyze and resolve problems with the broadband communications devices (See Crisp Abstract).

As to claim 7, the combination of Ricci et al. and Crisp teaches the method according to claim 5 above. However, it does not expressly teach further comprising transmitting, to the predetermined server device, the notification information by the circuit-switched communication in a case where the communication device is repeatedly reactivated a predetermined number of times or more when activating the communication device.
Crisp, from analogous art, teaches further comprising transmitting, to the predetermined server device, the notification information by the circuit-switched communication in a case where the communication device is repeatedly reactivated a predetermined number of times or more when activating the communication device (See Col. 4 Ln. 56, Col. 5 Ln. 30, Col. 4 Ln. 47, Col. 5 Ln. 57, Teaches that the process 400 begins at stage 405 when a processor exception or other unanticipated failure is detected. At stage 420, the CPE device restarts. Finally, at stage 430, the CPE device automatically transmits the logs to the central server and clears the failure flag register. The logs can be automatically transmitted to the central server (the predetermined location)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Crisp into the combination of Ricci et al. and Crisp to analyze and resolve problems with the broadband communications devices.
One of ordinary skill in the art would have been motivated because it allows one to analyze and resolve problems with the broadband communications devices (See Crisp Abstract).

As to claim 8, the combination of Ricci et al. and Crisp teaches the method according to claim 6 above. Ricci et al. further teaches further comprising: before transmitting the notification information by the circuit-switched communication method, transmitting, to the predetermined server device, the notification information by the packet communication method in the case where the communication device is reactivated when activating the communication device (See ¶¶ [0258], [0259], [0260], [0261], [0368], Figs. 5 & 8,  Teaches that selects a network compatible with the type and/or required format of the signal, such as one or more of local wired network 808, local wireless network 812, and/or the internet 816, to deliver the signal to a selected local or remote endpoint. The selection is based on one or more factors, including a type, urgency, importance and/or requirements of the signal (e.g., whether the signal contains an urgent flag or other urgency indicator, a source of the signal (such as from an on-board sensor or sensor monitor, a critical component, a non-critical component, and the like), a type of signal payload (such as whether the signal contains multimedia), transmission and/or bandwidth requirements for the signal (e.g., requisite maximum latency, packet loss, jitter, and/or transmission rate, transport protocol, quality of service, and the like)), an operational status (e.g., operational or nonoperational) of each of the compatible networks, an operational status of an intermediate node on the compatible networks, a signal/noise ratio over each of the compatible networks, available and/or unavailable bandwidth for each of the compatible networks, current compatible network performance parameters (e.g., packet drop, latency, jitter, throughput, quality of service, and the like), and other factors influencing signal quality, reliability, and/or transmission speed. Such a signal would more typically be transmitted by a local wireless network 812 (e.g., by Bluetooth™ or WiFi™ or a “hot spot”). When the signal is to be transmitted over the Internet 816, the signal payload and/or signal itself would generally be packaged (such as by a protocol stack) in a header and trailer in accordance with TCP/IP suite of protocols. The properly configured or formatted signal is then transmitted over the selected compatible network. It should be appreciated, that the components of the system can be combined in to one or more devices, such as a vehicle computer system, or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network.), 
and not transmitting the notification information by the circuit-switched communication method in a case where the notification information is successfully transmitted by the packet communication method (See ¶¶ [0258], [0260], [0261], [0368], Figs. 5 & 8,  Teaches that selects a network compatible with the type and/or required format of the signal, such as one or more of local wired network 808, local wireless network 812, and/or the internet 816, to deliver the signal to a selected local or remote endpoint. The selection is based on one or more factors, including a type, urgency, importance and/or requirements of the signal (e.g., whether the signal contains an urgent flag or other urgency indicator, a source of the signal (such as from an on-board sensor or sensor monitor, a critical component, a non-critical component, and the like), a type of signal payload (such as whether the signal contains multimedia), an operational status (e.g., operational or nonoperational) of each of the compatible networks, an operational status of an intermediate node on the compatible networks. When the signal is to be transmitted over the Internet 816, the signal payload and/or signal itself would generally be packaged (such as by a protocol stack) in a header and trailer in accordance with TCP/IP suite of protocols. The properly configured or formatted signal is then transmitted over the selected compatible network. It should be appreciated, that the components of the system can be combined in to one or more devices, such as a vehicle computer system, or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network). 

As to claim 10, the combination of Ricci et al. and Crisp teaches the method according to claim 6 above. However, it does not expressly teach wherein the notification information includes error information for identifying a cause of the failure that has occurred in the communication device.
Crisp, from analogous art, teaches wherein the notification information includes error information for identifying a cause of the failure that has occurred in the communication device (See Col. 4 Ln. 66, Teaches that at stage 410, configuration and diagnostic data logs are processed and stored in NVM for retrieval following restart. The processing occurs, for example, using a CPE device processor (e.g., processor 220 of FIG. 2) to gather and assemble configuration and diagnostic data (e.g., configuration and diagnostic data 230 of FIG. 2) into logs stored into a data store (e.g., data store 240.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Crisp into the combination of Ricci et al. and Crisp to analyze and resolve problems with the broadband communications devices.
One of ordinary skill in the art would have been motivated because it allows one to analyze and resolve problems with the broadband communications devices (See Crisp Abstract).

As to claim 11, Ricci et al. teaches a system comprising: a communication device provided in a vehicle (See ¶ [0124], Teaches that Other components in vehicle 100 include communication components); 
and a server device, wherein the communication device includes at least one processor configured to: establish communication by a packet communication method in a case where the communication device is activated normally when activating the communication device (See ¶¶ [0258], [0260], [0261], [0368], Figs. 5 & 8,  Teaches that selects a network compatible with the type and/or required format of the signal, such as one or more of local wired network 808, local wireless network 812, and/or the internet 816, to deliver the signal to a selected local or remote endpoint. The selection is based on one or more factors, including a type, urgency, importance and/or requirements of the signal (e.g., whether the signal contains an urgent flag or other urgency indicator, a source of the signal (such as from an on-board sensor or sensor monitor, a critical component, a non-critical component, and the like), a type of signal payload (such as whether the signal contains multimedia), an operational status (e.g., operational or nonoperational) of each of the compatible networks, an operational status of an intermediate node on the compatible networks. When the signal is to be transmitted over the Internet 816, the signal payload and/or signal itself would generally be packaged (such as by a protocol stack) in a header and trailer in accordance with TCP/IP suite of protocols. The properly configured or formatted signal is then transmitted over the selected compatible network. It should be appreciated, that the components of the system can be combined in to one or more devices, such as a vehicle computer system, or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network.);
and transmit, to a predetermined server device, by a circuit-switched communication method (See ¶¶ [0258], [0259], [0261], [0368], Figs. 5 & 8,  Teaches that selects a network compatible with the type and/or required format of the signal, such as one or more of local wired network 808, local wireless network 812, and/or the internet 816, to deliver the signal to a selected local or remote endpoint. The selection is based on one or more factors, including a type, urgency, importance and/or requirements of the signal (e.g., whether the signal contains an urgent flag or other urgency indicator, a source of the signal (such as from an on-board sensor or sensor monitor, a critical component, a non-critical component, and the like), a type of signal payload (such as whether the signal contains multimedia), an operational status (e.g., operational or nonoperational) of each of the compatible networks, an operational status of an intermediate node on the compatible networks. Such a signal would more typically be transmitted by a local wireless network 812 (e.g., by Bluetooth™ or WiFi™ or a “hot spot”). The properly configured or formatted signal is then transmitted over the selected compatible network. It should be appreciated, that the components of the system can be combined in to one or more devices, such as a vehicle computer system, or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network.). 
However, it does not expressly teach notification information for providing a notification that a failure has occurred in the communication device in a case where the communication device is reactivated when activating the communication device.
Crisp, from analogous art, teaches notification information for providing a notification that a failure has occurred in the communication device in a case where the communication device is reactivated when activating the communication device (See Col. 4 Ln. 56, Col. 5 Ln. 30, Col. 4 Ln. 47, Col. 5 Ln. 57, Teaches that the process 400 begins at stage 405 when a processor exception or other unanticipated failure is detected. At stage 420, the CPE device restarts. Finally, at stage 430, the CPE device automatically transmits the logs to the central server and clears the failure flag register. The logs can be automatically transmitted to the central server (the predetermined location)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Crisp into Ricci et al. to analyze and resolve problems with the broadband communications devices.
One of ordinary skill in the art would have been motivated because it allows one to analyze and resolve problems with the broadband communications devices (See Crisp Abstract).

As to claim 12, the combination of Ricci et al. and Crisp teaches the system according to claim 11 above. However, it does not expressly teach wherein the at least one processor is configured to transmit, to the server device, the notification information by the circuit-switched communication method in a case where the communication device is repeatedly reactivated a predetermined number of times more when activating the communication device.
Crisp, from analogous art, teaches wherein the communication device is configured to transmit, to the server device, the notification information by the circuit-switched communication method in a case where the communication device is repeatedly reactivated a predetermined number of times more when activating the communication device (See Col. 4 Ln. 56, Col. 5 Ln. 30, Col. 4 Ln. 47, Col. 5 Ln. 57, Teaches that the process 400 begins at stage 405 when a processor exception or other unanticipated failure is detected. At stage 420, the CPE device restarts. Finally, at stage 430, the CPE device automatically transmits the logs to the central server and clears the failure flag register. The logs can be automatically transmitted to the central server (the predetermined location)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Crisp into the combination of Ricci et al. and Crisp to analyze and resolve problems with the broadband communications devices.
One of ordinary skill in the art would have been motivated because it allows one to analyze and resolve problems with the broadband communications devices (See Crisp Abstract).

As to claim 13, the combination of Ricci et al. and Crisp teaches the system according to claim 11 above. Ricci et al. further teaches wherein the communication device is configured to: before transmitting the notification information by the circuit-switched communication method, transmit, to the server device, the notification information by the packet communication method in a case where the communication device is reactivated when activating the communication device (See ¶¶ [0258], [0259], [0260], [0261], [0368], Figs. 5 & 8,  Teaches that selects a network compatible with the type and/or required format of the signal, such as one or more of local wired network 808, local wireless network 812, and/or the internet 816, to deliver the signal to a selected local or remote endpoint. The selection is based on one or more factors, including a type, urgency, importance and/or requirements of the signal (e.g., whether the signal contains an urgent flag or other urgency indicator, a source of the signal (such as from an on-board sensor or sensor monitor, a critical component, a non-critical component, and the like), a type of signal payload (such as whether the signal contains multimedia), transmission and/or bandwidth requirements for the signal (e.g., requisite maximum latency, packet loss, jitter, and/or transmission rate, transport protocol, quality of service, and the like)), an operational status (e.g., operational or nonoperational) of each of the compatible networks, an operational status of an intermediate node on the compatible networks, a signal/noise ratio over each of the compatible networks, available and/or unavailable bandwidth for each of the compatible networks, current compatible network performance parameters (e.g., packet drop, latency, jitter, throughput, quality of service, and the like), and other factors influencing signal quality, reliability, and/or transmission speed. Such a signal would more typically be transmitted by a local wireless network 812 (e.g., by Bluetooth™ or WiFi™ or a “hot spot”). When the signal is to be transmitted over the Internet 816, the signal payload and/or signal itself would generally be packaged (such as by a protocol stack) in a header and trailer in accordance with TCP/IP suite of protocols. The properly configured or formatted signal is then transmitted over the selected compatible network. It should be appreciated, that the components of the system can be combined in to one or more devices, such as a vehicle computer system, or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network.), 
and not to transmit the notification information by the circuit-switched communication method in the case where the notification information is successfully transmitted by the packet communication method (See ¶¶ [0258], [0260], [0261], [0368], Figs. 5 & 8,  Teaches that selects a network compatible with the type and/or required format of the signal, such as one or more of local wired network 808, local wireless network 812, and/or the internet 816, to deliver the signal to a selected local or remote endpoint. The selection is based on one or more factors, including a type, urgency, importance and/or requirements of the signal (e.g., whether the signal contains an urgent flag or other urgency indicator, a source of the signal (such as from an on-board sensor or sensor monitor, a critical component, a non-critical component, and the like), a type of signal payload (such as whether the signal contains multimedia), an operational status (e.g., operational or nonoperational) of each of the compatible networks, an operational status of an intermediate node on the compatible networks. When the signal is to be transmitted over the Internet 816, the signal payload and/or signal itself would generally be packaged (such as by a protocol stack) in a header and trailer in accordance with TCP/IP suite of protocols. The properly configured or formatted signal is then transmitted over the selected compatible network. It should be appreciated, that the components of the system can be combined in to one or more devices, such as a vehicle computer system, or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network or collocated on a particular node of a distributed network, such as an analog and/or digital communications network, a packet-switch network, or a circuit-switched network). 

As to claim 15, the combination of Ricci et al. and Crisp teaches the system according to claim 11 above. However, it does not expressly wherein the notification information includes error information for identifying a cause of the failure that has occurred in the communication device.
Crisp, from analogous art, teaches wherein the notification information includes error information for identifying a cause of the failure that has occurred in the communication device (See Col. 4 Ln. 66, Teaches that at stage 410, configuration and diagnostic data logs are processed and stored in NVM for retrieval following restart. The processing occurs, for example, using a CPE device processor (e.g., processor 220 of FIG. 2) to gather and assemble configuration and diagnostic data (e.g., configuration and diagnostic data 230 of FIG. 2) into logs stored into a data store (e.g., data store 240.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Crisp into the combination of Ricci et al. and Crisp to analyze and resolve problems with the broadband communications devices.
One of ordinary skill in the art would have been motivated because it allows one to analyze and resolve problems with the broadband communications devices (See Crisp Abstract).

As to claim 17, the combination of Ricci et al. and Crisp teaches the device according to claim 1 above. Ricci et al. further teaches wherein the communication device is activated normally when activating the communication device in a case where the communication device is not repeatedly reactivated a predetermined number of times or more when activating the communication device (See ¶¶ [0149], [0150], [0198],  Teaches that a heath check module 2008 performs checks or tests, in response to internally generated interrupts or requests from the other processing module, its ability to perform both critical and non-critical tasks, functions, and operations. Individual scores and composite or cumulative scores for the tasks, functions, and operations can be determined and compared to thresholds to determine an absolute state of health and/or to the individual and/or cumulative scores of the other processing module to determine a relative state of health. Critical systems can include one or more of… wireless network sensor (e.g., Wi-Fi and/or Bluetooth sensor), cellular data sensor. The arbitration module 2000 determines whether the selected processing module 124 passes the health test on set of critical tasks, functions, and operations.).

As to claim 18, the combination of Ricci et al. and Crisp teaches the device according to claim 2 above. Ricci et al. further teaches wherein the communication device is activated normally when activating the communication device in a case where the communication device is not repeatedly reactivated the predetermined number of times or more when activating the communication device (See ¶¶ [0149], [0150], [0198],  Teaches that a heath check module 2008 performs checks or tests, in response to internally generated interrupts or requests from the other processing module, its ability to perform both critical and non-critical tasks, functions, and operations. Individual scores and composite or cumulative scores for the tasks, functions, and operations can be determined and compared to thresholds to determine an absolute state of health and/or to the individual and/or cumulative scores of the other processing module to determine a relative state of health. Critical systems can include one or more of… wireless network sensor (e.g., Wi-Fi and/or Bluetooth sensor), cellular data sensor. The arbitration module 2000 determines whether the selected processing module 124 passes the health test on set of critical tasks, functions, and operations.).

Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. (US 20130145482 A1) and Crisp (US 9298569 B1) and further in view of Alam et al. (US 20210168067 A1).

As to claim 4, the combination of Ricci et al. and Crisp teaches the device according to claim 3 above. However, it does not expressly teach wherein the at least one processor is configured to, in a case where it is not possible to complete the transmission of the notification information to the predetermined server device by the packet communication method: reduce data capacity of the notification information and transmit, to the predetermined server device, the notification information by the circuit-switched communication method.
Alam et al., from analogous art, teaches wherein the at least one processor is configured to, in a case where it is not possible to complete the transmission of the notification information to the predetermined server device by the packet communication method: reduce data capacity of the notification information and transmit, to the predetermined server device, the notification information by the circuit-switched communication method (See ¶¶ [0057], [0060], [0061],   Teaches that a transmission failure resulting from transmitting a message from a first network operator to a second network operator is detected. In 330, the message content from the first format is reformatted to a second format. For example, NAS 102 may reformat the content 116 of the original message 104 to fit into a second or different format 130. In 340, the reformatted message content is re-transmitted in the second format to the second network operator. Ito (¶¶ [0042]-[0045]) teaches when a failure (call quantity drops below a threshold), the system switches from a packet method to a circuit method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Alam et al.’s process and apply it to a packet communication method and a circuit communication method as taught in Ito).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alam et al. into the combination of Ricci et al. and Crisp to simply not accepting the failed delivery of the message as being an ultimate result and use different communication protocols and/or applications to send the contents of a message to the second device until the contents of the message have been successfully delivered or a retry threshold has been reached.
One of ordinary skill in the art would have been motivated because it allows one to simply not accepting the failed delivery of the message as being an ultimate result and use different communication protocols and/or applications to send the contents of a message to the second device until the contents of the message have been successfully delivered or a retry threshold has been reached (See Alam et al. ¶ [0014]).

As to claim 9, the combination of Ricci et al. and Crisp teaches the method according to claim 8 above. However, it does not expressly teach further comprising, in a case where it is not possible to complete the transmission of the notification information to the predetermined server device by the packet communication method: reducing a data capacity of the notification information and transmitting, to the predetermined server device, the notification information by the circuit-switched communication method.
Alam et al., from analogous art, teaches further comprising, in a case where it is not possible to complete the transmission of the notification information to the predetermined server device by the packet communication method: reducing a data capacity of the notification information and transmitting, to the predetermined server device, the notification information by the circuit-switched communication method (See ¶¶ [0057], [0060], [0061],   Teaches that a transmission failure resulting from transmitting a message from a first network operator to a second network operator is detected. In 330, the message content from the first format is reformatted to a second format. For example, NAS 102 may reformat the content 116 of the original message 104 to fit into a second or different format 130. In 340, the reformatted message content is re-transmitted in the second format to the second network operator. Ito (¶¶ [0042]-[0045]) teaches when a failure (call quantity drops below a threshold), the system switches from a packet method to a circuit method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Alam et al.’s process and apply it to a packet communication method and a circuit communication method as taught in Ito).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alam et al. into the combination of Ricci et al. and Crisp to simply not accepting the failed delivery of the message as being an ultimate result and use different communication protocols and/or applications to send the contents of a message to the second device until the contents of the message have been successfully delivered or a retry threshold has been reached.
One of ordinary skill in the art would have been motivated because it allows one to simply not accepting the failed delivery of the message as being an ultimate result and use different communication protocols and/or applications to send the contents of a message to the second device until the contents of the message have been successfully delivered or a retry threshold has been reached (See Alam et al. ¶ [0014]).

As to claim 14, the combination of Ricci et al. and Crisp teaches the system according to claim 13 above. However, it does not expressly teach wherein the at least one processor is configured to, in a case where it is not possible to complete the transmission of the notification information to the server device by the packet communication method: reduce data capacity of the notification information and transmit, to the server device, the notification information by the circuit-switched communication method.
Alam et al., from analogous art, teaches wherein the at least one processor is configured to, in a case where it is not possible to complete the transmission of the notification information to the server device by the packet communication method: reduce data capacity of the notification information and transmit, to the server device, the notification information by the circuit-switched communication method (See ¶¶ [0057], [0060], [0061],   Teaches that a transmission failure resulting from transmitting a message from a first network operator to a second network operator is detected. In 330, the message content from the first format is reformatted to a second format. For example, NAS 102 may reformat the content 116 of the original message 104 to fit into a second or different format 130. In 340, the reformatted message content is re-transmitted in the second format to the second network operator. Ito (¶¶ [0042]-[0045]) teaches when a failure (call quantity drops below a threshold), the system switches from a packet method to a circuit method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Alam et al.’s process and apply it to a packet communication method and a circuit communication method as taught in Ito).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alam et al. into the combination of Ricci et al. and Crisp to simply not accepting the failed delivery of the message as being an ultimate result and use different communication protocols and/or applications to send the contents of a message to the second device until the contents of the message have been successfully delivered or a retry threshold has been reached.
One of ordinary skill in the art would have been motivated because it allows one to simply not accepting the failed delivery of the message as being an ultimate result and use different communication protocols and/or applications to send the contents of a message to the second device until the contents of the message have been successfully delivered or a retry threshold has been reached (See Alam et al. ¶ [0014]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. (US 20130145482 A1) and Crisp (US 9298569 B1) and further in view of KHONIZI (US 20180238289 A1).

As to claim 16, the combination of Ricci et al. and Crisp teaches the system according to claim 11 above. However, it does not expressly teach wherein the server device at least one processor configured to, when receiving the notification information from the communication device, notify a terminal associated with a user of the vehicle that the failure has occurred in the communication device.
KHONIZI, from analogous art, teaches wherein the server device at least one processor configured to, when receiving the notification information from the communication device, notify a terminal associated with a user of the vehicle that the failure has occurred in the communication device (See ¶¶ [0030], [0031], [0035], [0020] and Fig. 3, Teaches that the process 300 may be performed by the vehicle data server 128 in the context of the system 100. At operation 302, the vehicle data server 128 receives charge times 126 from the vehicles 102. The charge indication 132 is sent from the vehicle data server 128 at 310. In an example, the charge update application 130 of the vehicle update server 128 accesses data indicative of identifiers of mobile devices 112 associated with the vehicles 102 to be charged. As one possibility, the vehicle data server 128 may maintain phone numbers of associated mobile devices 112 that correspond to the vehicles 102, and may send the charge indication 132 as a short message service (SMS) message to the mobile device 112. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send Crisp’s error notification to the user as taught in KHONIZI).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KHONIZI into the combination of Ricci et al. and Crisp to alert the user of a possible problem in the future and prevent it from occurring.
One of ordinary skill in the art would have been motivated because it allows one to alert the user of a possible problem in the future and prevent it from occurring (See KHONIZI ¶ [0012]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. (US 20130145482 A1) and Crisp (US 9298569 B1) and further in view of Wirtanen et al. (US 20200296788 A1).

As to claim 19, the combination of Ricci et al. and Crisp teaches the device according to claim 1 above. However, it does not expressly teach wherein the at least one processor is configured to establish the communication by the packet communication method after transmitting the notification information to the predetermined server device by the circuit- switched communication method.
Wirtanen et al., from analogous art, teaches wherein the at least one processor is configured to establish the communication by the packet communication method after transmitting the notification information to the predetermined server device by the circuit- switched communication method (See ¶¶ [0059], [0062] and Fig. 5, Teaches that the TCU 108 determines whether a PS connection 118 is required. The TCU 108 determines at 510 whether circuit-switched but not packet-switched networking is available. For instance, as discussed above, the TCU 108 identifies whether the data call was accepted. If the call was accepted, the process 500 ends. Otherwise, if the data call was rejected, at 512, the TCU 108 sends a PS status indication 122 to the SDN 112 to indicate to the SDN 112 that the vehicle 102 is in a location where establishing a PS connection is not possible. After operation 512 the process 500 ends. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to retry the method for packet communication found in Fig. 5 after a failed attempt to reestablish communication the required packet communication).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wirtanen et al. into the combination of Ricci et al. and Crisp to provide a circuit-switched domain response based on a packet-switched domain failure.
One of ordinary skill in the art would have been motivated because it allows one to provide a circuit-switched domain response based on a packet-switched domain failure (See Wirtanen et al. ¶ [0001]).

As to claim 20, the combination of Ricci et al. and Crisp teaches the device according to claim 1 above. However, it does not expressly teach wherein only the notification information is transmitted to the predetermined server device by the circuit- switched communication method.
Wirtanen et al., from analogous art, teaches wherein only the notification information is transmitted to the predetermined server device by the circuit- switched communication method (See ¶¶ [0059], [0062] and Fig. 5, Teaches that the TCU 108 determines whether a PS connection 118 is required. The TCU 108 determines at 510 whether circuit-switched but not packet-switched networking is available. For instance, as discussed above, the TCU 108 identifies whether the data call was accepted. If the call was accepted, the process 500 ends. Otherwise, if the data call was rejected, at 512, the TCU 108 sends a PS status indication 122 to the SDN 112 to indicate to the SDN 112 that the vehicle 102 is in a location where establishing a PS connection is not possible. After operation 512 the process 500 ends.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wirtanen et al. into the combination of Ricci et al. and Crisp to provide a circuit-switched domain response based on a packet-switched domain failure.
One of ordinary skill in the art would have been motivated because it allows one to provide a circuit-switched domain response based on a packet-switched domain failure (See Wirtanen et al. ¶ [0001]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        5/28/22


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456